


***Text Omitted and Filed Separately with the Securities and Exchange
Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
  
  
  


















DATED 29 November 2012


































ISIS INNOVATION LIMITED AND
SEQUENOM, INC.


























FOURTH AMENDMENT
AGREEMENT



*** Confidential Treatment Requested
802573 v3/SD



--------------------------------------------------------------------------------




THIS FOURTH AMENDMENT AGREEMENT is made on 29 November, 2012 (The "Fourth
Amendment Agreement Effective Date").


BETWEEN:


(I) ISIS INNOVATION LIMITED (company number 2199542) whose registered office is
at University Offices, Wellington Square, Oxford OX1 2JD, England (the
"Licensor"); and


(2) SEQUENOM, INC., a Delaware Corporation, whose principal place of business is
at 3595
John Hopkins Court, San Diego, CA 92121-1331 USA (the "Licensee").
BACKGROUND:
a) The Licensor granted a license of certain patents, patent applications and
associated know-how relating to non-invasive pre-natal diagnosis to the Licensee
on 14 October 2005 accompanied by a Development Plan Agreement made on the same
date and this license was amended by three subsequent amendment agreements
entered into respectively on 19 October 2006, 5 November 2007 and 3 November
2009 (together the "Licence'').


b) The Parties wish to further amend the Licence in accordance with the
provisions set out below.


AGREEMENT:


1. Interpretation


Except as otherwise provided in this Fourth Amendment Agreement, words and
expressions used in this Agreement have the same meaning as in the Licence.


2. Payment


In consideration of the agreement given by the Licensor in clause 3below, the
Licensee enters into the covenants in this Fourth Amendment Agreement and the
Licensee shall pay to the Licensor (a) the sum of […***…] US dollars (USD
[…***…]) by wire transfer within fifteen (15) business days of the Fourth
Amendment Agreement Effective Date and (b) the further sum of […***…] US dollars
(USD […***…]) to be paid by wire transfer in two equal installments of […***…]
US dollars (USD […***…]), the first no later than 31 January 2014 and the second
no later than 31 January 2015. The sums referred to in this clause 2 are
expressed as being exclusive of VAT. The sums referred to in this clause 2 shall
not be creditable in favor of Licensee with respect to any other financial
obligation of Licensee under the Licence.


3. Amendment of -the Licence


With effect on and from the Fourth Amendment Agreement Effective Date the
Parties agree as follows:


(a) Clause 11.4.1 shall be amended to read in its entirety as follows


"In the event that Licensee is in the future […***…], as the result […***…],
then Licensee shall use all reasonable endeavors to […***…].”


(b) Clause 11.4.3 shall be deleted in its entirety,


(c) a new Clause 10.1.7 shall be added to the Licence as follows:


“(i) report on any changes by the regulatory authorities (including but not
limited to the U.S. FDA) that may impact on the Licensee's ability to lawfully
Market Licensed Product for the aneuploidy indication; and
(ii) in the event there is a requirement to obtain regulatory approval to be
able to lawfully Market Licensed Product for the aneuploidy indication in the
U.S. (other than the requirements for Laboratory Developed Tests under the U.S.
Clinical Laboratory Improvement Amendment of 1988 (“CLIA”), now applicable to
the testing service currently offered by Licensee), then set out the activities
and timelines that Licensee will undertake to complete clinical development and
submit for such regulatory approval.”

*** Confidential Treatment Requested
802573 v3/SD



--------------------------------------------------------------------------------




4. Waiver


The Licensor hereby irrevocably waives, releases and discharges the Licensee
from and against any and all claims and causes including the Licensor's rights
to damages, rights to terminate the Licence or to convert the Licence from
exclusive to a non-exclusive basis arising as a result of Licensee's past
performance under the Licence up to and including the Fourth Amendment Agreement
Effective Date relating to any alleged failure of the Licensee to achieve
certain developmental and commercial Milestones as originally contemplated by
the parties.


5. Governing Law


English Law governs this Fourth Amendment Agreement, and the parties submit to
the exclusive jurisdiction of the English Courts for the resolution of any
dispute which may arise out of or in connection with this Agreement save for
injunctive relief which may be sought in any court of competent jurisdiction.






AS WITNESS this agreement has been executed by the duly authorized
representatives of the parties, respectively, the date(s) written below.






SIGNED for and on behalf of
 
SIGNED for and on behalf of
ISIS INNOVATION LIMITED:
 
SEQUENOM, INC.:
 
 
 
NAME:     Mr. T Hockaday
 
NAME: Harry F. Hixson, Jr.
Managing Director
 
 
Isis Innovation Ltd
 
 
 
 
 
SIGNATURE: s/ Mr. T Hockaday
 
SIGNATURE: s/ Harry Hixson Jr.
DATE: November 29, 2012
 
DATE:     November 26, 2012
 
 
 




*** Confidential Treatment Requested
802573 v3/SD

